Citation Nr: 1411295	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  10-42 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Robert C. Brown Jr., Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

R. R. Layne, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to August 1980.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).  


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy.

2.  Current diagnoses of posttraumatic stress disorder (PTSD) are based upon a non-combat stressors for which have not been corroborated by the evidence of record.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  

The Veteran has been provided the requisite notice with respect to his claim for service connection for PTSD in a July 2008 letter, which was prior to the initial RO rating decision denying the benefit sought.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

In addition, the duty to assist the Veteran has also been satisfied in this case.  VA has obtained available service treatment records; service personnel records; additional service records related to the claimed in-service stressor; private treatment records; VA medical records; assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present written statements and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

In this case, the Veteran's service treatment records show diagnoses of an adjustment disorder, situational depression, and "immature personality."  However, the evidence does not show that the Veteran was engaged in combat, and his claimed stressors have not been corroborated by the evidence of record, nor do not relate to fear of hostile military or terrorist activity.  Thus, there is no evidence that corroborates the Veteran's claimed in-service stressor or stressors occurred, and there is no duty to provide a VA medical examination.  Because there is no corroborated in-service stressor to which a competent medical opinion could relate the current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for PTSD.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 473; see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

Generally, service connection may be established for disability resulting from personal injury incurred or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.303(d) (2013).

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the condition; (2) credible supporting evidence that the claimed in-service stressor occurred; and, (3) a link established by medical evidence, between current symptoms and an in-service stressor.  If the claimant did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also Fossie v. West, 12 Vet. App. 1, 6 (1998) ("If the veteran engaged in combat, his lay testimony regarding stressors will be accepted as conclusive 

evidence of the presence of in-service stressors.  38 U.S.C. 1154(b); 38 C.F.R. § 3.304(f).  If, however, the veteran was not engaged in combat, he must introduce corroborative evidence of his claimed in-service stressors.").

The Veteran contends that PTSD is related to his period of active service, and in particular, his basic training.  He testified and reported several alleged stressful events including witnessing a fellow recruit being assaulted by a drill instructor; being asked to testify about the incident he witnessed in front of the drill instructor, who was subsequently transferred; being forced to "lay at attention" in his bunk without sleep; being forced to "climb ropes" on multiple successive occasions until he fell; after falling off the ropes his drill inspector screamed at him to "just kill yourself"; having his bathroom breaks limited to 20 seconds; being demoted to a "boy-scout"; and witnessing a fellow recruit who was covered in blood "crash through the end walls of [a] gas chamber" to escape.

The Board finds that the evidence does not show, nor does the Veteran allege, that he engaged in direct combat with the enemy or had fear of hostile military or terrorist activity during active service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(3).  

While the VA made numerous attempts to verify the Veteran's claimed stressors, none of these attempts were successful.  In this regard, a search of his service treatment records does not reveal any treatment for a back injury resulting from falling off the climbing ropes onto his "tail bone".  Additionally, the Veteran's discharge medical examination noted a normal spine/musculoskeletal and private treatment records show initial treatment for a back disorder almost two decades later in April 2000.  VA has obtained copies of various official service records in an attempt to obtain credible supporting evidence to corroborate the Veteran's reported non-combat stressors.  The United States Marine Corps Archive and Special Collections Branch, and the Office of the Staff Judge Advocate were unable to corroborate the Veteran's reported stressors.  Moreover, the Veteran also attempted to corroborate a stressor, specifically regarding being forced to testify against his 

drill instructor, through the Office of the Staff Judge Advocate.  In a July 2009 letter, the Veteran stated "I have requested and received through the [Office of the Staff Judge Advocate] information about cases it handed from 01/1980 through 6/1980.  They did supply a list of number and type cases for this time frame, but no specific information about the drill instructor in question."

The Veteran alleges that being forced to testify against his drill instructor resulted in him being hospitalized for a "nervous breakdown" VA has obtained the Veteran's service treatment records.  The service treatment records do not mention or reference any of the Veteran's alleged stressors.  Rather, beginning in April 1980 the Veteran was referred for evaluation by his commanding officer due to "problems adjusting to military life."  At that time, the Veteran reported that he had "enjoyed" his pre-military employment but enlisted to please his parents.  It was noted that, "[mental status examination] revealed a highly immature individual who is dependent upon his parents' approval and acceptance in order to handle stress.  [Patient] is incapable of handling the routine stresses of military life."  It was also noted that the Veteran endorsed suicidal ideations.  Situational depression and "immature personality" were diagnosed at that time.  These statements and assessment were continued in an August 1980 treatment report, which reported "[t]his patient has inordinate dependency for self-esteem based on parental approval and is deeply religious, unsatisfied and delusional [about] Marine Corps life (drug abuse etc.)"

Nevertheless, despite exhaustive efforts by VA to corroborate the Veteran's testimony and statements with regard to his alleged stressors, no evidence confirm the Veteran's allegations of his stressors, and no evidence has been uncovered which corroborates any stressor.

Current diagnoses of PTSD are of record.  However, these diagnoses are based solely on the Veteran's accounts of his non-combat stressors.  As discussed above, after considerable efforts at development, there is no corroborating evidence that the alleged stressors occurred.  Service connection for PTSD cannot be granted in 

cases such as this, without corroborating evidence of the occurrence of the claimed stressors, as the Veteran's statements alone are insufficient to establish the occurrence of the claimed stressors.  In sum, the preponderance of the evidence is against the claim for service connection PTSD; the benefit-of-the-doubt rule does not apply and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


